Title: To Thomas Jefferson from David Austin, 31 August 1801
From: Austin, David
To: Jefferson, Thomas


Respected Sir.
Washington August 31st. 1801
Hearing that the Treaty with France, was not, at the sailing of the Maryland ratified, I beg liberty to lay before the President a few things in respect to this instrument, & to the appending circumstances of our relations with France.
Please to understand that the total operation of what is stiled Revolution is, in the design of the Great Supreme, deadly & destructive. It is as a pioniering system. It is an ax, a saw, or a rod. In the hand of the Chief performers, it is as a firebrand.—
Buoneparte now holds the torch. He is all eye, all action; all fire. His Commission leads to the destruction of Nations, “not a few!” The removal of the [fa]tal fabric of Antichristian domination is his design; & he has countenance in what he does: but it is as the countenance of one on the dark side of things.
His policy is piercing like lightening: & the burthen he lays is weighty.—Let us come nearer home. Read, Sir, the instrument that the Commissioners signed in Paris: read with impartial eye. The features of a Parisian policy are interwoven in every texture of the instrument. We surrender all & receive nothing. The real business of the Envoys is hove into the back-ground. “We will speak to that another day”—
The policy of France, only waits a good opportunity to present to the United States a demand, that would make every heart to quake had she power to make good her design. I say this, Sir, that you may be on your guard agaist the opening of any door, for the planting of the foot of that Nation upon the toes of the Executive. The reactings of the tide of Revolution will give us a back stroke, if the shield is not well poised. The whole Ocean is yet in a tremulous situation. The waters still boil, & the repast is not yet upon the table.
I could give a sketch of the mind of the French Executive in regard to us; but I choose not to put it upon paper. I can see the clouds that are charged with fluid; but there are none so heavy but they may be broken.
Our American fabric is the first building that hath arrisen from the tumultuous state of things. All other nations, have the fire of revolution, still, in their bowells. The indignation of Heaven is still amongst them. It is not to be quenched so easily as some may imagine. It will give our Executive full employment to watch the tides and counter-tides that still bejostle the Ark, & to look out for breakers ahead! The National Ship must stand upon her own legs:—Leaning to any falacious prospect, will prove but the dependance of a broken reed. It will pierce the hand of him that leaneth thereon.
The Prest. will survey, at leisure, the system of things falling from my pen: he will find that the system looks towards a state of things like unto seventy six, in its second edition.—On this ground alone, can the Peace of the Nation & honor of the Executive be obtained. The more you lean to the proppings of foreign things, the more will your wings be encompassed by the bird-lime of their policy; & in proportion as you receive the firebrand from their hand; in the same degree, will the hand of the Executive be burned.
If Impediments arise, on the subject of the instrument in hand; be not too hasty in desire; or in measures to accommodate the difference. Let their waters boil; let our National strength increase.
If the Prest. should find, on his return, any place in his family, where a person, as Sec’y; as Assist. Sec’y, or private Chaplain might be useful (Sundays to himself) the Prest will not be ignorant of one ready to serve him.
Of stipends he will not speak.—A corn[er of] the House, & place at table shall be his reward.
with all due esteem
